Order entered November 2, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00657-CV

 FELIX SORKIN, INDIVIDUALLY, GENERAL TECHNOLOGIES, INC.,
    AND PRECISION-HAYES INTERNATIONAL, INC., Appellants

                                       V.

             P.T. ATLAS MANUFACTURING, L.L.C., Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17416

                                    ORDER

      This is an accelerated appeal from the denial by operation of law of

appellants’ motion to dismiss under the Texas Citizens’ Participation Act

(“TCPA”). Appellants and appellee have filed their briefs.

      Before the Court is appellee’s October 29, 2021 unopposed motion to allow

in camera submission of a settlement agreement attached as an exhibit to

appellee’s response to appellants’ TCPA motion.              Appellee explains the
agreement, which “contains a confidential provision,” was submitted in camera to

the trial court and supports arguments in appellee’s brief.

      We note that hand-delivering to the Court a copy of a document submitted to

the trial court in camera “is not a viable way to add [it] to the appellate record.”

Fallon v. M.D. Anderson Physicians Network, No. 01-18-00813-CV, 2019 WL

4019687, at *3 (Tex. App.—Houston [1st Dist.] Aug. 27, 2019, no pet.) (mem.

op.). We further note that nothing in the record before us reflects the exhibit was

sealed in the trial court in accordance with Texas Rule of Civil Procedure 76a or

that access to the exhibit is otherwise restricted by law. See TEX. R. CIV. P. 76a

(setting forth requirements for sealing court records and defining court records for

purposes of the rule). Accordingly, we DENY the motion without prejudice to

appellee demonstrating that access to the exhibit is restricted by law or obtaining a

sealing order from the trial court that complies with the requirements set forth in

rule 76a and having the exhibit along with a copy of the sealing order included in a

supplemental clerk’s record. See id.; TEX. R. APP. P. 34.5(c)(1),(e). Alternatively,

appellee may have filed a supplemental clerk’s record containing a copy of a

redacted version of the exhibit. See TEX. R. APP. P. 34.5(c)(1),(e).

                                              /s/    KEN MOLBERG
                                                     JUSTICE